Per Curiam. This claim arose as the Claimant was improperly discharged. He was discharged January 11, 1974, and rehired on July 27, 1974. The first Civil Service Commission hearing was scheduled March 1, .1974, and was continued at the request of the Claimant’s attorney. The hearing was held on May 24, 1974. The department does not have to pay Mr. Reising’s back salary for the period the hearing was continued at his attorney’s request. From May 1 through May 24, 1974, Mr. Reising was paid $480.00 in unemployment compensation. However, the amount claimed ($480.00) was originally erroneously withheld as a set-off for unemployment compensation received during the period of unemployment, while in truth the original payment for back salary did not include payment for the period of time represented by the unemployment compensation which was set off. Therefore, there are no deductions to be withheld from the amount herein awarded. It is, therefore, ordered that Claimant be and is hereby awarded Four Hundred Eighty Dollars ($480.00).